DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforced prepreg” being applied to a “wear-resistant layer structure of a braking track” as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Instead of being underlined, the following reference characters should include a leader with a freestanding arrow directed to the corresponding structure:
100 (Fig. 1)
400 (Fig. 3)
400a (Fig. 4A)
400b (Fig. 4B)
400c (Fig. 4C)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
2.	The disclosure is objected to because of the following informalities:
Beginning in the last line of page 1 (the third-to-last line of paragraph [0003]), the phrase “the weight of the disc brake does not benefit to lightweight carbon fiber composite bicycles” is grammatically unclear and should be corrected.
In the last line of paragraph [0003], the phrase “which is facilitative in light weight and cost down” is grammatically unclear and should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “A reinforced prepreg which is applied to a wear-resistant layer structure of a braking track” renders the claim indefinite because it is unclear whether the “reinforced prepreg” is separate from the “wear-resistant layer structure” as implied by the claim construction to allow the prepreg to be “applied” to the wear-resistant layer structure, or if the reinforced prepreg defines or forms the wear-resistant layer structure as it appears from Applicant’s disclosure (e.g., paragraphs [0036] and [0041]; Fig. 3). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiwei et al. (CN 103921618A; previously cited by Applicant; hereinafter “Weiwei”) in view of Yi et al. (CN 101423618A; hereinafter “Yi”).
	Regarding claim 1, Weiwei discloses a reinforced prepreg (comprised of layers 1; Abstract discloses the use of “glass fibers and carbon fibers” for reinforcing the plurality of heat insulating layers and wearing layers) which is applied to a wear-resistant layer structure (comprised of layers 2) of a braking track (unlabeled braking track of bicycle rim shown in Fig. 2; Abstract).
	Regarding claims 11 and 17, Weiwei discloses a wear-resistant layer structure (friction layer 4 comprised of layers 1 and layers 2) of a braking track (unlabeled braking track of bicycle rim shown in Fig. 2; Abstract) which is applied to a surface of a composite rim 3 (Abstract; Figs. 1 and 2), wherein a radial outside portion of the composite rim has a first radial width, and the wear-resistant layer structure applied to the surface of the composite rim has a second radial width, wherein the second radial width is equal to or smaller than the first radial width (Fig. 2).

	Yi, however, teaches a reinforced prepreg and wear-resistant layer structure (Fig. 1) that comprises a fiber fabric (Abstract; paragraphs 4 and 6 on page 2 of the English language machine translation); and a mixture mixed with the fiber fabric (Abstract; paragraphs 4 and 6 on page 2 of the English language machine translation), the mixture comprising: a resin (Abstract; paragraphs 4 and 5 on page 2 of the English language machine translation); and a plurality of needle-shaped crystals (shown in Fig. 2) having microscale or nanoscale sizes mixed with the resin (Abstract; pages 2 and 3 of the English language machine translation).
	Regarding claims 4-7, 10, 12-15 Yi further discloses each of the needle-shaped crystals is composed of inorganic nonmetal materials (zinc oxide as described in Abstract), wherein each of the needle-shaped crystals is composed of ZnO (Abstract), wherein each of the needle-shaped crystals has a needle diameter and a needle length, the needle diameter is within a range of 0.5 microns to 10 microns (2 to 8 microns as described in page 2 of the English language machine translation), and the needle length is within a range of 10 microns to 100 microns (40 to 80 microns as described in page 2 of the English language machine translation), wherein each of the needle-shaped crystals has a tetrapod-shaped structure (four-needle shaped zinc oxide crystal whisker described in the Abstract and in page 2 of the English language machine translation), wherein the fiber fabric is made of liquid crystal polymer fibers (aramid fibers as described in page 2 of the English language machine translation).

	Regarding claims 2, 3, 8 and 9, although Yi further teaches the amount or dosage of the needle-shaped crystals can vary (note the fourth-to-last line on page 2 of the English language machine translation) and the volume content of the mixture can vary (note the volume content percentage described in pages 4 and 5 of the English language machine translation), Yi fails to expressly disclose the claimed ranges.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the reinforced prepreg so that the content of the needle-shaped crystals in the mixture is within a range of 10 phr to 25 phr and the weight percentage of the mixture in the reinforced prepreg is within a range of 35% to 45% to ensure that the prepreg provides a desired strength, durability and impact impedance for the intended use thereof.
	Regarding claim 16, Weiwei, as modified by Yi, fails to expressly disclose the claimed thickness of the wear-resistant layer structure.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the wear-resistant layer structure to be within a range of 0.1 mm to 0.5 mm based upon the material composition and intended use of the rim to ensure that the wear-resistant layer structure provides the rim with improved strength and durability during the use thereof while minimizing weight and costs.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617